Luke, J.
A policeman testified that he saw the defendant and one Hughes enter a water-closet in the City of Baxley, and that when he pushed open the door to the closet he saw the defendant sitting on the toilet, holding in his hand a pint-bottle containing a little whisky. The defendant stated that he went in the closet to relieve himself, and that Hughes said, “What is that in that bottle in that hens-nest in the corner ?” He further stated that Hughes handed him the bottle of whisky and he took a drink; that it was not his whisky, and that he did know it was in the closet.. Hughes testified that he was in the closet with the defendant; that he knew the whisky wüs in the closet because “he had been there some time that evening before with Widincamp and took a drink;” and that he did not know whose liquor it was. Brint Carter testified that he had seen the liquor in the closet two or three days before Widincamp was arrested, but that he did not touch it.
It would serve no good purpose to state the evidence as to another transaction involving circumstantial evidence. The evidence stated sustains the verdict of guilty. A case somewhat analogous is that of Lambert v. State, 37 Ga. App. 174 (139 S. E. 95).

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.